Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2019

                                      No. 04-19-00784-CV

                            KARGES-FAULCONBRIDGE, INC.,
                                     Appellant

                                                v.

                            Keath GARRISON and Kassie Garrison,
                                        Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI00853
                           Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The record in this accelerated appeal was due November 15, 2019. The Bexar County
District Clerk has filed a notice of late record stating the record has not been filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        We order appellant, Karges-Faulconbridge, Inc., to provide written proof to this court by
November 27, 2019, that the clerk’s fee has been paid or that appellant is entitled to the clerk’s
record without prepayment of the clerk’s fee. See Tex. R. App. P. 20.1, 35.3(a); Tex. R. Civ. P.
145. If appellant fails to file such proof within the time provided, this appeal will be dismissed
for want of prosecution. See Tex. R. App. P. 37.3(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court